

Rayonier




Rayonier Incentive Stock Plan Restricted Stock Unit Award Agreement


This Award Agreement (the “Award Agreement”) is entered into by and between
Rayonier Inc., a corporation organized under the laws of the State of North
Carolina with its principal office at 1 Rayonier Way, Wildlight, FL 32097 (the
"Company"), and the undersigned qualified individual ("Key Employee"), pursuant
to the Rayonier Incentive Stock Plan (the "Plan") as of /$GrantDate$/ (the
“Effective Date”).


W I T N E S S E T H:


WHEREAS, the Company desires to grant to Key Employee an award of Restricted
Stock Units (“RSUs”), with each such RSU representing a contractual right to
receive one share of common stock of the Company (“Share”), subject to the terms
and conditions of this Award Agreement;


WHEREAS, the RSUs will vest as provided in this Award Agreement, provided Key
Employee remains continuously employed by the Company from the date hereof
through the Vesting Dates, as defined below, subject to the provisions of this
Award Agreement and of the Plan; and


WHEREAS, this Award Agreement is being entered into to convey an Award of RSUs
to Key Employee.


NOW THEREFORE, in consideration of the mutual promises made herein, the parties
agree as
follows:


1.
Definitions

All capitalized terms not expressly defined in this Award Agreement and used
herein shall have the same meaning set forth in the Plan, available on the
Merrill Lynch website.


2.
Award of Shares; Vesting

(a)    RSUs Awarded. Key Employee is hereby awarded /$AwardsGranted$/ RSUs,
subject to the terms of this Award Agreement, as of the Effective Date.


(b)    Vesting. Key Employee shall become vested with respect to, and thereupon
have a non-forfeitable right to, the Shares underlying the RSUs granted pursuant
to Section 2(a) on the vesting dates shown below (as such vesting dates may be
accelerated under Section 2(c), herein referred to as the "Vesting Dates");
provided that, Key Employee shall have remained continuously in the employ of
the Company (or any other Participating Company) from the Effective Date through
the Vesting Dates.


/$VestingSchedule$/


(c)
Termination of Employment.



(i)    Except as provided in this Section 2(c), if Key Employee's employment is
terminated for any reason before the Vesting Date, then all of the RSUs subject
to this Award Agreement, and all unpaid Dividend Equivalents, shall immediately
be forfeited by Key Employee, and Key Employee shall have no further rights to
such RSUs from and after the date of such termination.


(ii)    In the event of Key Employee’s termination of employment for any reason,
or in cases of other circumstances deemed appropriate by the Committee, the
Committee may, in its sole discretion, elect to waive all or part of the
remaining restrictions with respect to Key Employee’s RSUs then outstanding
under this Award Agreement.










--------------------------------------------------------------------------------




(e)
Withholding Taxes.



(i)    On the Vesting Date, or at any other time when withholding is required
under the Internal Revenue Code of 1986, as amended (the “Code”), the Company
shall have the right to require Key Employee to pay to the Company the amount of
taxes that the Company is required to withhold or, in the Company’s discretion
in lieu thereof, to retain, or sell without notice, a sufficient number of
Shares held by it for Key Employee to cover the amount required to be withheld
or to withhold from any other amounts due to Key Employee by the Company. If
requested by the Key Employee, the Committee shall cancel Shares to be delivered
to Key Employee having a Fair Market Value equal to the minimum statutory
required tax withholding (or, if permitted by the Company, a rate that is higher
than the minimum statutory withholding rate) in connection with delivery of such
Shares, and apply the value of such Shares as payment for Key Employee’s minimum
statutory required tax withholding or higher withholding.


(ii)    The Company may deduct from all Dividend Equivalents paid with respect
to the Award, and from any interest deemed accrued thereon (if applicable), the
amount of taxes, if any, that the Company is required to withhold with respect
to such amounts.


3.
Award Terms

(a)    Shareholder Rights. The RSUs are contractual rights only, and no Shares
will be issued in respect of the RSUs unless and until the terms and conditions
established by the Committee are obtained or satisfied. RSUs do not carry any
rights of a shareholder, including voting rights; provided that, Key Employee
shall be entitled to Dividend Equivalents Rights under Section 3(b). Upon the
receipt of Shares in settlement of any RSUs, Key Employee shall have all the
rights of a shareholder with respect to those shares, including but not limited
to, the right to vote such Shares.


(b)    Dividend Equivalent Rights. Key Employee shall have the Dividend
Equivalent Rights set forth herein with respect to the RSUs granted pursuant to
this Award Agreement. Accordingly, unless otherwise determined by the Committee,
upon the Company’s payment of cash dividends with respect to its Common Stock,
Key Employee shall be paid an amount equal to the cash dividends that would have
been paid to Key Employee had Key Employee owned the number of Shares underlying
the RSUs awarded pursuant to this Award Agreement on the dividend record date.
Such payment shall be made to Key Employee within fifteen (15) days after the
Company’s dividend payment date.


(c)    Issuance of Shares. RSUs shall be evidenced in book entry or electronic
form, registered in the name of Key Employee, with notations referring to the
terms, conditions and restrictions set forth in this Award Agreement. Upon
vesting, Shares underlying Key Employee’s RSUs then vesting shall be issued
either (i) in certificate form or (ii) in book entry or electronic form,
registered in the name of Key Employee. Any such Shares shall be delivered to
Key Employee within fifteen (15) days after the Vesting Date.


4.
Conformity with Securities Laws

Any issuance of Shares pursuant to this Award Agreement (and any transfers
thereof) are subject to compliance with all applicable securities laws. Key
Employee hereby represents to the Company that Key Employee is acquiring the
Shares for investment and not with a view to the distribution thereof and that
Key Employee has had full and complete access to the financial statements of the
Company and to the Company's senior management. The Shares issued by the Company
pursuant to this Award Agreement may bear a legend or notation describing the
restrictions on resale thereof under applicable securities laws, and stop
transfer orders with respect to such Shares may be entered in the stock transfer
records of the Company.


5.
Agreement Not To Solicit; Other Restrictions; Clawback



(a)    Key Employee hereby covenants and agrees that for a period commencing on
the Effective Date and ending twelve (12) months after the effective date of Key
Employee’s termination of employment with the Company, Key Employee, shall not,
except for actions taken on behalf, and at the request of, the Company, directly
or indirectly engage in or assist others in soliciting, persuading, hiring,
recruiting, or attempting to persuade, solicit, hire or recruit, any person
employed by or under contract with, the Company (or who was employed by or under
contract with the Company in the six-month period prior to the date of any such
prohibited contact).


(b)    This Award and any receipt of Shares pursuant to this Award are expressly
contingent upon your compliance with the terms and conditions in Section 16 of
the Plan, Section 5(a) of this Award Agreement and in any other agreement




--------------------------------------------------------------------------------




that governs your noncompetition with the Company or any subsidiary, your
non-solicitation of employees, customers, suppliers, vendors or other business
partners of the Company or any subsidiary, and/or your conduct with respect to
proprietary and confidential information of the Company or any subsidiary.


(c)    Notwithstanding any other provision in the Plan to the contrary, this
Award, any Shares issued pursuant to this Award and any amount received with
respect to the sale of any such Shares shall be subject to potential
cancellation, recoupment, rescission, payback, or other action in accordance
with the terms of the Company’s Clawback Policy as in effect from time to time
and Section 15 of the Plan.


6.
Miscellaneous

(a)    Assignments and Transfers. The rights and interests of Key Employee under
this Award Agreement may not be sold, exchanged, hypothecated, assigned,
transferred (including by gift), pledged or otherwise encumbered.


(b)    No Right to Employment. Neither this Award Agreement nor any action taken
hereunder shall be construed as giving Key Employee any right to be retained in
the employ of any Participating Company.


(c)    Headings. The headings contained in this Award Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Award Agreement.


(d)    Consistency with the Plan. This Award Agreement is subject to all the
provisions of the Plan. It is expressly agreed and understood that in the case
of any inconsistency between the provisions of this Award Agreement and the
Plan, the provisions of the Plan shall control, as determined in the sole
judgment of the Committee.


(e)    Code Section 409A. To the extent applicable hereto, this Award and the
payments set forth herein are intended to be compliant with, or exempt from, the
requirements of Section 409A of the Code and shall be interpreted and
administered in accordance therewith, although no warranty as to such compliance
is made.


(f)    Applicable Law. The interpretation of the provisions hereof shall be
governed by the laws of the State of Florida.


IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed and delivered on the Effective Date first above written.




KEY EMPLOYEE




_/ParticipantName/     Name:
/ParticipantAddress/

RAYONIER INC.




By
/s/ Shelby L. Pyatt    

Shelby L. Pyatt
Vice President, HR and IT




